DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a phase difference film.
Group II, claims 9-12, drawn to a method for producing a phase difference film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a phase difference film as recited by present claim 1, this technical feature is not a special technical feature as it does not make a contribution over Zhou et al. (US 2011/0038045 A1) in view of Yoshimi et al. (US 5245456 A).
Note: Claim 1 recites the transitional phrase a “phase difference film solely consisting essentially of a single species of copolymer P….”  The specification defines this transitional phrase as being able to include additional blending agents, so long as the blending agents do not inhibit expression of structural birefringence, and where copolymer P is present in an amount of 98% by weight or more (Spec as originally filed, Pg 15).
While claim 1 recites the transitional phrase a “phase difference film solely consisting essentially of a single species of copolymer P…,” the following transitional phrase “copolymer P containing” is considered to be an open transitional phrase (see MPEP 2111.03).  Therefore, the claimed “copolymer P containing a polymerization unit A and a polymerization unit B” requires “a polymerization unit A and a polymerization unit B,” but can also include other unrecited elements.
Zhou teaches a near zero optical retardation film for use in IPS LCD displays and in quarter waveplates (i.e. a phase difference film) that comprises a vinyl aromatic/conjugated diene block copolymer formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Zhou, [0002], [0009]-[0010], [0021]-[0039]).  Zhou further discloses optical retardation film examples that consist of a styrene/conjugated diene block copolymer that satisfy the claimed transitional phrase “a phase difference film solely consisting essentially of a single species of copolymer P” (Zhou, [0065]-[0069], Tables 1-3).  Zhou teaches the vinyl aromatic/conjugated diene block copolymer forms a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and polymerization unit B) (Zhou, [0025]-[0026], [0046]), where the vinyl aromatic/conjugated diene block copolymer optical retardation film exhibits birefringence from anisotropic orientation and block copolymer morphology (i.e. structural birefringence) (Zhou, [0009]-[0010], [0035], [0069]).  Zhou teaches the optical retardation film exhibits in-plane Ro retardation [(nx-ny)*d] of 5 nm or less, and thickness Rth retardation [(((nx+ny)/2) - nz)*d] of 10 nm or less and more preferably 3 nm or less (Zhou, [0009], [0020]).  The specification as originally filed defines NZ factor as NZ = (nx-nz)/(nx-ny) (Specification as originally filed, Pg 6), which is approximately equivalent to NZ = [Rth/Ro] + 0.5 = [(((nx+ny)/2)-nz)*d]/[(nx-ny)*d] + 0.5.  Zhou’s Ro and Rth ranges encompass many embodiments that render obvious the claimed range of 0<NZ<1; for example, when Ro = 4.0 nm and Rth = <3.0 nm, then NZ = (0.0 to 3.0 nm)/(<5.0 nm) + 0.5 = 0.5 to <1.1.  Therefore, Zhou establishes a prima facie case of obviousness over the claimed NZ range (see MPEP 2144.05, I).
Zhou remains silent regarding controlling NZ factor in the range of 0<NZ<1.
Yoshimi, however, teaches a birefringent film for optical compensation for LCD displays (Yoshimi, Col 1 line 1-Col 2 line 13).  Yoshimi teaches the birefringent film is configured to have various refractive indices that satisfy the equation of 0<(nx-nz)/(nx-ny)<1 (0<NZ<1) by stretching a polymer film that can comprise styrene-butadiene copolymers (Yoshimi, Col 2 line 5-Col 4 line 27).
Since Zhou and Yoshimi both disclose optical retardation films for LCD displays, both disclose forming the retardation films with styrene-butadiene copolymers, and Zhou also suggests stretching the retardation films (Zhou, [0002], [0010], [0046]-[0053]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the NZ factor of Zhou’s optical retardation film to be within the range of 0<NZ<1 to yield an optical film that can compensate in a wide range of viewing angles, has excellent visibility, has excellent recognizability, heightens contrast, and widens black-white display range as taught by Yoshimi (Yoshimi, Col 2 line 6-Col 3 line 5, see MPEP 2143).
A telephone call was made to Eric Morton on April 27, 2022 to request an oral election to the restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782